Title: To George Washington from Richard Butler, 22 April 1783
From: Butler, Richard
To: Washington, George


                        
                            Sir
                            Lancaster Aprl 22d 1783
                        
                        I with much pleasure congratulate your Excellency on the happy conclusion of the War the Advantages to this
                            country are Amazing & the Teritory great.
                        Should any Garisons be kept in the Frontier & any regular peace Establishment in this state a
                            recommendation from your Excellency I am confident, aded to the good Opinion the State have of me would be sufficd to
                            Establish me in command, how far your Excellency may think this proper I refer entirely to yourself I pray you will not
                            think it hard for an old Soldier to Apply to his General at the close of A War for A recommendation—I have Also to request
                            Your Excellency to be so kind as have the bearer Lieut. Pratt of the 3d P. Regt & Lieut. Beaty of Same Regt
                            Appointed in General Orders the former as quarter master, the latter as pay master he being balloted for by the Officers
                            of the Regt —may your Excellency enjoy health & happiness is the Sincere wish of your
                            Excellencys most Obedt & very Hbl. st
                        
                            R. Butler Col.
                            3d P. Regt Comdg
                        
                    